 8:19-cr-00191-LSC-SMB Doc # 63 Filed: 12/14/20 Page 1 of 1 - Page ID # 159




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                             8:19-CR-191

vs.                                                       ORDER

MICHAEL BENTLEY,

                  Defendant.

      IT IS ORDERED:


      1.   The defendant's motion to extend (filing 62) is granted.


      2.   The defendant shall surrender for service of sentence at the
           institution designated by the Bureau of Prisons at 1:00 P.M.
           on January 27, 2020.


      3.   The Clerk of the Court is directed to provide a certified copy
           of this order to the United States Marshal.


      Dated this 14th day of December, 2020.

                                          BY THE COURT:


                                          John M. Gerrard
                                          Chief United States District Judge
